Title: To Thomas Jefferson from George Logan, 10 May 1801
From: Logan, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Stenton May 10th 1801.
               
               Your very obliging favor of March 21: came safe to hand. The sentiments you express in favor of the energies of our own Country; I highly approve: nothing else can secure the domination of the republican interest. The tory party are far from being satisfied at the late change, & it must be expected that the friends of the British Government will do every thing in their power to restore the old order of things. Let the Republicans counter act their views, by pursuing the most decided steps to establish a national dress, manners & character—Let us afford every encouragement to American arts, and manufactures. And let us be no longer amused & deceived by the declarations of British agents & Merchants.
               So great was the abuse of power in appointment to office by the late administration, that you will no doubt think it necessary to make many removals. In your selection of Characters to fill the vacancies, great caution & some firmness will be necessary, to withstand the pressing importunities of office hunters. No Person is better qualified to advise you respecting Characters in Pennsylvania, than our present worthy Governor, he has a general knowledge of the Citizens of this State, and will recommend no Man who is not deserving—
               Having occasion to be frequently in Jersey I am informed, some changes in the federal officers is necessary in that State—
               This Letter will be delivered to you by a Mr. Myer of Lancaster, formerly Consul at St. Domingo, he is of a reputable family, and much esteemed at Lancaster as a Man of probity & honor.
               My dear Debby begs you to receive her respects, & her best wishes for your happiness & prosperity: she laments the removal of the Seat of Government which deprived her of your interesting company—
               I am with sentiments of great respect Your Friend
               
                  
                     Geo. Logan
                  
               
            